 STONE & THOMAS567Stone&ThomasandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local UnionNo. 697. Case 6-CA-6613November21, 1975SUPPLEMENTAL DECISION ANDORDER ON REMANDBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 3, 1972; the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 697, hereinafter calledthe Union, filed a petition under Section 9(c) of theNational Labor Relations Act, as amended, forcertification as bargaining representative for a unit 'ofwarehouse employees. Following a Board election inCase 6-RC-6218 on January 31, 1973, the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate.Upon a charge filed on March 15,1973,by theUnion, and duly served on Stone & Thomas,hereinafter called Respondent, the General Counselof the National Labor Relations Board, by theActing Regional Director for Region 6, issued acomplaint and notice of hearing on March 23, 1973,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theAct. On August 7, 1973, the Board issued a Decisionand Order' in which it found that by refusing tobargain with the Union, Respondent had engaged inand was engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act andordered that Respondent cease and desist therefromand take affirmative action to remedy such unfairlabor practices.Thereafter, on October 3, 1973, the Board appliedto the United States Court of Appeals for the FourthCircuit for enforcement of its Order. On September10, 1974, the court (502 ' F.2d 957) denied enforce-ment and remanded the case to the Board toredetermine whether the Union's preelection offer1205 NLRB 298.2N.L.R.B v. Savair Manufacturing Co,414 U S. 270 (1973)3Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversinghis findings.4 Since we remanded the instant proceeding to the Regional Directorand ordered that a hearing be held before an Administrative Law Judge for221 NLRB No. 101violated theSavairrule,2 and the court found allother objections to the election to be without merit.On February 5, 1975, the Board ordered that ahearing be held before an Administrative Law Judgefor the limited purposes as stated in the court'sopinion. On June 10, 1975, the Administrative LawJudge issued a Supplemental Decision and Order inwhich he found that the Union had not violated theSavairrule and ordered Respondent to bargain, uponrequest,with the Union. Thereafter, Respondentfiled exceptions to the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the statements ofposition and -the entire record in this proceeding,and, for the reasons set forth below, hereby adoptsthe findings,3 conclusions, and recommendations4 ofthe Administrative Law Judge.In remanding the proceedings to the Board, , thecourt noted that prior to the election the Union hadpromised the employees in the unit that if the Unionwon the election the initiation fee would be reducedfrom $50 to $1. Since the Supreme Court inSavairheld that an election must be set aside upon ashowing that the union in the course of its organizingcampaign had promised to waive initiation fees foremployees who signed authorization cards prior tothe election, the court here was concerned with thepossibility that the Union had interfered with theemployees' rights by buying "endorsements andpainting a false portrait of employee support duringthe Union campaign." 5 We agree with the finding oftheAdministrative Law Judge that the testimonyadduced at the hearing before him indicated that theoffer to reduce initiation fees from $50 to $1 wasextended to all employees, not only employees whohad signed authorization cards. Although there issome ambiguity in the testimony as to the exact timewhen the waiver would end and the employees wouldbe required to pay the regular initiation fee of $50,6 itis clear that there would be a period after the electionin which the employees would have the opportunityto join the Union at the reduced fee. The record isdevoid. of any evidence that the reduced fee wascontingent upon signing an authorization card or inthe limited purpose of determining whether the Union's preelection offerviolated theSavairruling, we accept only the findings and conclusions ofthe Administrative Law Judge with regard to this limited issue, but find itunnecessary to consider additional findings, conclusions, or order5Savair, supra6There was testimony that the employees would only haveto pay $1"after the election was won and we joined in as a group," that there was agrace period of 30 days after which the regular initiation fee would berequired, that the initiation fee "would have gone to $50.00 after we had acontract," etc. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDany way applying for union membership before thehereby orders that the Respondent, Stone & Thomas,election.Wheeling, West Virginia, its officers, agents, succes-An unconditional offer to waive initiation fees,sors, and assigns, shall cease and desist from certainwhere the waiver offer is left open for some period ofconduct and take affirmative action as orderedtime after the election, is not coercive and does nottherein.constitute an unfair labor practice. As we stated inEndlessMold, Inc.,210 NLRB 159 (1974), "theabsence of [the condition that the waiver is contin-gent upon support of the Union in any form duringthe electoral campaign] avoids the creation of anyimpression that employees who refrain from support-ing the union would be penalized therefor incomparison with those employees who support theunion during the electoral campaign."We find,herein, that the waiver in the instant case, as inEndlessMold,was available to all eligible voters inthe election, was optional before or after the election,and was clearly not conditioned upon the expressionof support for the Union in any form during theelectoral process.Although the record is somewhat vague as towhether the waiver applied only to those employeesemployed at the time of the election or extended toemployees hired shortly thereafter, we find that thisis not crucial consideration. InEndlessMoldat 160,fn.4,we ' found that "the additional fact that theUnion, and its oral waiver of initiation fees, limitedthe availability of that waiver to only those individu-alswho were employed when it was voted in couldnot, in our view, be deemed to have affected theelection.Whatever the impact of such a limitation, itisclear that it would only affect those employeeshired after the election who, in any event, could nothave participated in the election and could not havehad any effect on its outcome." Accordingly, we findthat the Petitioner's waiver did not interfere withemployee free choice in the election, that the electionshould not be set aside, and that the certification ofrepresentatives issued inCase 6-RC-6218 wasproperly issued.Based upon the foregoing, we reaffirm our findingsand conclusions set forth in our previous decision inthis case,7 that Respondent's admitted refusal torecognize and bargain with the Union on and afterMarch 6, 1973, violated Section 8(a)(5) and (1) of theAct, and we shall order Respondent to take theaction set forth in our Order issued in this proceedingon August 7, 1973, which we find will effectuate thepolicies of the Act.ORDER ON REMANDUpon the entire record in this case and pursuant toSection 10(c) of the National Labor Relations Act, asamended, the Board reaffirms its original Orderissued in this proceeding on August7, 1973,andand the errors have been noted and corrected.7205 NLRB 298SUPPLEMENTAL DECISION AND ORDERBERNARD J. SEFF, Administrative Law Judge: On August7, 1973, the National Labor Relations Board issued aDecision and Order in which the Board found that byrefusing to bargain with the Union, certified by the Boardin Case 6-RC-6218 on January 31, 1973, Respondent hadengaged and was engaging in unfair labor practices withinthemeaning of Section 8(a)(5) and (1) of the NationalLaborRelationsAct, as amended, and ordered thatRespondent cease and desist therefrom and take certainaffirmative action to remedy such unfair labor practices.Thereafter, on October 3, 1973, the Board applied to theUnited States Court of Appeals for the Fourth Circuit forenforcement of its Order. On September 10, 1974, the court(502- F.2d 957) denied enforcement and remanded the caseto the Board to redetermine whether the Union's preelec-tion offer violated theSavairrule. The Respondent and theGeneral Counsel thereafter submittedstatementsof posi-tion with regard to the court's remand.On February 5, 1975, the Board ordered that a hearingbe held before an Administrative Law Judge, for thelimited purposes as stated in the court's opinion.Such hearing was held in Wheeling, West Virginia, onApril 15, 1975.All parties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce evidence. A brief was filed by Respondentand oral argument was made by the General Counsel andthe attorney for the Union. Upon the entire record,' andmy observation of the testimonial demeanor of thewitnesses, I make the following:I.FINDINGSAND CONCLUSIONSA.TheCourt's OpinionThe court, in its decision,denied enforcement andremanded the case to the Board to redetermine whether theoffer of the Union to reduce the initiation fee was aviolation of theSavairrule and was illegal within themeaning of Sections 7 and 8 of the Act. The court stated at958-959:Sometime prior to the election the Union promisedthe employees in the unit that if the Union won theelection the initiation fee would be reduced from $50 to$1.Savairheld that an election must be set aside upon ashowing that the union in the course of its organizingcampaign had promised to waive initiation fees foremployees who signed "authorization" cards prior toxRespondent's unopposed motion to correct the transcript is granted STONE & THOMASthe election.The,SavairCourt reasoned that byextendingthe offer only to those who signed before theelection, the union could "paint a false portrait ofemployee support during its election campaign," .. .thereby interfering with the employees' right undersection 7of the Act to "refrain from any orall [union]activities."*The problem here is an ambiguity in the Union'spreelectionoffer.Affidavits from employees submittedby the Company to the Board contained the inconclu-sive statement that a union official"stated that theinitiationfeeforwarehouse employees would bereduced to$1.00 if the union won the election."Yet, the` Union in a statement filed with the Boardasserted that:Petitioner made and authorized no such offer totheassembledworkers.An offer to take in allassembledworkers at a reduced initiation fee isthe only offer that was made and the offer wasnot tied in any way to the results of the election.Respondent's Brief at 18-19 (emphasis added).We cannot tell on this record whether the offer wasunlawfully selective. Certainly there is left open thepossibility that an offer was made in violation of the.Savairrule.On remand the Board will redeterminewhether the election may have been coerced by anunfair labor practice in light ofSavair.B.The EvidenceRespondent adduced testimony from three of theCompany's employees: Kenneth Clark, Mary Hudacek,and George Coleman. The General Counsel produced onewitness, Bernard Britt, who was the Union's secretary-treasurer.The Union's organizing campaign and the first meetingwith the employees took place on November 16, 1972. Theelection took place on November 30, 1972. The recordreflectsthat on January 31, 1973, following a Boardelection in Case 6-RC-6218 the Union was duly certified.A second meeting took place approximately in February orMarch 1973. There were approximately 25 of the Compa-ny's employees who attended the meetings.With respect to what was said by Britt regardinginitiation feesClarktestified:and it wassaid that the $50, the Union'sinitiationfeeswould be waived and it would be $1 ifthe election was wonand whoever, the ones that joinedup at that time would pay $50 rather than pay $1.In cross-examination,by the Union, Clark went on tosay:They said that anyone joining the Union, if the Unionwon the election, that anyone who joined after thatanybody was hired and joined after that, after the graceperiod, they would pay the full initiation.569Clark further testified that the grace period is 30 days.Q.But at that meeting that was the offer even afterthe election if someone joined, they paid $1,A.No, sir, it was just the ones who were employedat that time,not new employees.Testimony of Mary Hudacek:... one of our employees. . .asked if initiation feewould be $50 and Mr. Britt, I'm almost positive, spokeup and he said that when we joined in as a group if wehad won the election,we would join in as one groupand the initiation fee - and he pointed his finger -would be $1. Anyone after that, the initiation fee wouldbe $50.Q.Anyone after what?A.After theelection was won and we joined in as agroup and paid our $1, everyone after that coming inwould pay full amount of $50 and he pointed his fingerstating $1.On cross-examinationtheGeneral Counsel asked Huda-cek:Q.Now, if I understand you correctly and youcorrect meif I don't have it right, if I understood you,you say that he(Butt)in essencetold you that thosepeople who joined the Union after the Union won theelection those employees who joined after the Unionwon the election would be allowed to pay $1 initiationfee?A.That's correct.Witness Coleman testified:I understood that anybody who was employed after theelection and afterwards joined would have to pay $50.JUDGE SEFF: Is that new employees?A.Yes,new employees.Britt,unionsecretary-treasurer, testified:I told the employees that the initiation fee for all peoplethat was in the bargaining unitwhether we won or lostthe election would be $1.Q.Was anything further said about those whodidn't join after the election?A.Yes, after,we took the group in, the employeesthat was in the bargaining unit at the time after we hadtaken those people in,whatever time afterwards afterwe got a contract and taken them in,whoever was inthe unit at the time would come in for $1 and anyonewho came in after that time would have been $50.JUDGE SEFF: The group that you took in, were theypeople who were present at the meeting and peoplewho were not present but all of the employees of thebargaining unit?A.Yes, sir.JUDGE SEFF: And when did the fee go to $50?A.After-well, we'd never taken anyone in but itwould have gone to $50 after we had a contract, 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomething that we could have represented the peoplewith. Then it would have gone to $50.While the record is not altogether free from doubt, acompendium of those'parts of the mutually corroboratedtestimony, on facts closely parallel to the instant case, B.F.Goodrich Tire Company, a Division of the B. F. GoodrichCompany,209 NLRB 1175, 1176 (1974), the Board held:... the Employer objected to certain conduct by thePetitioner which it felt interfered with the employees'free choice in the election. In his investigation, theRegional Director found that the Petitioner had toldthe employees that after the election they would bepermitted to join the Union for a fee of $10 instead ofthe standard $50 initiation fee. The Petitioner's secre-tary-treasurer admitted that he told the employees theycould join'at this reduced rate, as it was the Union'sstandard practice to accept new groups of employees atthe lower rate.We see nothing in the Petitioner's conduct which isobjectionable underSavair, supra.The practice ofoffering special reduced rates during an organizationalcampaign has long been one of the Union's traditionalmethods of enhancing its appeal to employees. Wehave never found such conduct to be objectionablewhere, as here, it was an unconditional offer notdependent -upon how an employee voted: Neither dowe feel that this position is affected by the SupremeCourt inSavair.In forbidding ' the union offer ofreduction or elimination of initiation fees on conditionthe employee sign an authorization card-prior to theelection, the Supreme Court denied unions the right to"buy endorsements and paint a false portrait ofemployee support during the election campaign" .. .Thus, where a union offered to waive its initiation feesfor all employees in the unit who joined at anytimeduring the organizational stage of representation, prioror subsequent to the election, such waiver waslegitimate and did not affect the election.The language of theB.F.Goodrichcase involves afactual situation closely analagous to the case at bar. TheSupreme Court in itsSavairdecision pointed out- thatunion interests could legitimately be served by offering thewaiver to, all employees - whether they sign, up before orafter the election. The Court goes on to say:It'is, well established that an "unconditional" offer towaive initiation fees, where`the waiver offer is left openfor ! some period of time after the election, -is notcoercive and does not constitute an 'unfair 'laborpractice.This distinction has since been followed by the Board intheB. F. Goodrich Tire Co.,cited,supra.The further point raised by the Fourth Circuit Courtdecision inStone & Thomasrefers to an ambiguity in theUnion's offer to waive initiation fees and therefore mightbe unduly selective. The testimony of the witnesses clarifiesthismatter' by stating that the offer was made toalltheemployees in the bargaining unit. Based on the above, Ifind and conclude that the Union's offer is not violative ofthe,Savair,rule.II.THE UNFAIR LABOR PRACTICES-A.The Representation Proceeding1.The unitThe following employees of the Respondent constitute aunit appropriate for collective-bargaining purposes withinthe meaning of Section 9(b) ofthe Act:All,full-tune and regular part-time furniture warehouse-men and central receiving department employees at theEmployer's Lane A warehouse,on 4th Street, Wheeling,West Virginia,including all receiving dock employees,checkers,order checkers,claim clerk, receiving,recordclerk, and markers,but excluding all carpet workroomemployees and guards,professional employees, andsupervisors as defined in the Act.2.The certificationOn November 30, 1972, a majority of the employees ofRespondent,in , said unit,ina secret-ballotelectionconducted under the supervision of the Regional Directorfor Region 6, designated the Union as their representativefor the purpose of collective bargaining with the Respon-dent. The Union was certified.as the collective-bargainingrepresentative of the employees in said unit on January 31,1973,and the Union continues to be such exclusiverepresentative within the meaning of, Section 9(a) of theAct.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 6, 1973, and at all timesthereafter, theUnion has requested the Respondent tobargain collectivelywith it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Commencing on .or about March 6,1973, and continuing at all times thereafter to date; theRespondent has refused, and continues to refuse, torecognize' and bargain with the Union as the exclusiverepresentative for collective bargaining of all employees insaid unit.Accordingly, we find that the Respondent has, sinceMarch 6, -1973, and at all times thereafter, refused tobargain collectivelywith the Union as the exclusiverepresentative of the employees in the appropriate unit,and that; by such refusal, Respondent has engaged in andis engaging in unfair labor practices within the medning ofSection 8(a)(5) and (1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. STONE & THOMAS571IV. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair"labor practices within the meaning ofSection 8(a)(5) and`(1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive representativeof all employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in asigned agreement.In order to insure that the employees in the appropriateunitwillbe accorded the services of their selectedbargaining agent for the period provided by law, we shallconstrue the initial period of certification as beginning onthe date Respondent commences to bargain in good faithwith the Union as the recognized bargaining representativein the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A.5,1964),cert.denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing facts and theentire record, makes the following:CONCLUSIONS OF LAW1.Stone& Thomas is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.-697, is a labor organization within the meaning of Section2(5) of the Act.3.All full-timeand regular part-time furniture ware-housemenand central receiving department employees atthe Employer's Lane A warehouse on 4th Street, Wheeling,West Virginia, including all receiving dock employees,checkers, order checkers, claim clerk, receiving recordclerk, and markers, but excluding all carpet workroomemployees and guards, professional employees, and super-visors asdefined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since January 31, 1973, the above-named labororganizationhas been and now is the certified andexclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collective bargainingwithin themeaningof Section 9(a) of the Act.5.By refusing on or about March 6, 1973, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriateunit,Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(5) of the Act.2 In the eventno exceptions are filed as provided by Sec. 102.46 of theRulesand Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemedwaived for all purposes6.By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andthereby has engaged in, and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.ORDER2Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent; Stone & Thomas,Wheeling,West Virginia, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay,wages, hours, and other terms and conditions ofemployment with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 697, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time furniture warehouse-men and central receiving department employees at theEmployer's Lane A warehouse on 4th Street, Wheeling,West Virginia, including all receiving dock employees,checkers, order checkers, claim clerk, receiving recordclerk, and markers, but excluding all carpet workroomemployees and guards, professional employees, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect to rates ofpay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its Lane A warehouse on 4th Street, Wheeling,West Virginia, copies of the attached notice marked"Appendix." 3 Copies of said notice, on forms provided bythe Regional Director for Region 6, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.3 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order,what steps havebeen taken to comply herewith.APPENDIXNOTICE To EMPLOYEES _POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with the Internation-al Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local Union No. 697.WE WILL.NOT in any like or related manner interferewith our employees in their right,to organize andbargain collectively,or to refrain from such activities.WE WILL,upon request,bargain collectively with theabove Union as the exclusive bargaining representativeof the employees described below and sign an agree-ment if an understanding is reached.The employeeswhom the above Union represents and who compro-mise an appropriate unit are:All full-time and regular part-time furniturewarehousemen and central receiving departmentemployees at the Employer'sLane A warehouseon 4th Street,Wheeling,West Virginia,includingallreceivingdock employees,checkers, order'checkers,claim clerk,receiving record clerk, andmarkers,but excluding all carpet workroomemployees'and guards, professional employees,and supervisors as defined in the Act.STONE&THOMAS